Citation Nr: 0724873	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for claimed hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a claimed left eye 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a claimed low back 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for claimed 
asbestosis.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a claimed left 
foot disorder.  

6.  Entitlement to service connection for claimed residuals 
of frostbite to the upper extremities.  

7.  Entitlement to service connection for claimed residuals 
of frostbite to the lower extremities.  

8.  Entitlement to service connection for claimed upper right 
leg contusion and scarring.  

9.  Entitlement to service connection for claimed residuals 
of a head injury.  



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to March 
1996, with additional service in the National Guard from June 
1989 to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the RO.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge (VLJ) at a hearing at the RO in January 
2007.  

The Board in this case has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The undeveloped issues of service connection for sinusitis, 
left big toe bone cyst, sleep trouble, arthritis of hands and 
knees, and a mental disorder are referred back to the RO for 
the appropriate action.  

The matters involving underlying claims of service connection 
for a left eye disorder, a low back disorder, asbestosis and 
a left foot disorder, as well as the claim of service 
connection for a right upper leg contusion and scarring are 
being remanded to the RO via the Appeals Management Center 
(AMC).  



FINDINGS OF FACT

1.  The veteran's claims of service connection for hearing 
loss, left eye disorder, low back disorder, asbestosis and 
left foot disorder were previously denied by the RO in a 
rating decision in August 2001; he was notified of these 
decisions and his appellate rights, but did not initiate a 
timely appeal.  

2.  The veteran has not presented evidence since the August 
2001 rating decision that is more than cumulative and 
duplicative of the evidence previously on file or capable of 
raising a reasonable possibility of substantiating the claim 
of service connection for hearing loss.  

3.  The evidence presented since the August 2001 rating 
decision is more than cumulative and duplicative of the 
evidence previously on file and is capable of raising a 
reasonable possibility of substantiating the claims of 
service connection for left eye disorder, low back disorder, 
asbestosis and left foot disorder.  

4.  The veteran currently is not shown to have any frostbite 
residuals involving the extremities due to any event or 
incident of his period of active service.  

5.  In January 2007, prior to the promulgation of a decision, 
the Board received notification of the veteran's intent to 
withdraw his appeal as to the claim of service connection for 
residuals of a head injury from consideration by the Board.  



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claims 
of service connection for hearing loss has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).  

2.  New and material evidence sufficient to reopen the claims 
of service connection for left eye disorder, low back 
disorder, asbestosis and left foot disorder has been 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).  

2.  The veteran does not have a disability manifested by 
frostbite residuals of the upper or lower extremities due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

3.  The criteria for withdrawal of the veteran's Substantive 
Appeal in the appeal of the claim of service connection for 
the residuals of a head injury have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained records of treatment reported by the 
veteran,  For reasons described in further detail 
hereinbelow, a VA examination addressing the etiology of the 
veteran's claimed disorders has not been found to be 
"necessary" under 38 U.S.C.A. § 5103A(d).  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, however, there is no medical evidence 
indicating current disability and there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a February 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
May 2005 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claims and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In an undated letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  

In the February 2005 letter, the veteran was advised of both 
the type of evidence needed to reopen his claims and what was 
necessary to establish entitlement to the claimed benefit.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  New and Material

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

The veteran's claims of service connection for hearing loss, 
left eye disorder, low back disorder, asbestosis and left 
foot disorder were previously denied by the RO in a rating 
decision in August 2001.  

The evidence of record at the time of the August 2001 denial 
included the veteran's service medical records.  The Board is 
aware that the service medical records indicated treatment 
for these disabilities.  As a result, the veteran was 
scheduled for VA examinations to address the nature of the 
claimed disorders in July and August 2001, but he failed to 
report for these examinations and offered no explanation for 
this failure.  

In this regard, the Board notes that it is well established 
that the duty to assist is not always a one-way street.  A 
veteran seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  

Since the August 2001 rating decision, the additional 
evidence received includes the January 2007 hearing testimony 
by the veteran and his wife before the undersigned Veterans 
Law Judge.  The hearing transcript in this regard records the 
testimony concerning the nature and extent of the veteran's 
claimed conditions.  

On review, the Board finds that this hearing testimony is not 
"new" with respect to claimed hearing loss because it 
merely recounts the information about the undocumented 
problem that was considered at the time of the earlier 
decision.  Further, the veteran has not asserted that there 
is medical evidence to support his assertions of having 
current hearing disability.  

This evidence, as such, cannot raise a reasonable possibility 
of substantiating the veteran's claim of service connection 
for hearing loss.  Consequently, the veteran has not 
presented new and material evidence sufficient to reopen the 
claim of service connection for hearing loss, and the appeal 
must be denied on this basis.  

As to the claims of left eye disorder, low back disorder, 
asbestosis and left foot disorder, during the January 2007 
hearing, the veteran and his wife testified as to the current 
symptoms associated with these claimed conditions.  In this 
regard, the Board notes that, while not competent to render a 
diagnosis or opinion as to medical causation, the veteran is 
certainly competent to testify as to current symptoms capable 
of lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

This additional evidence of record, when viewed in light of 
service medical records, raises a reasonable possibility of 
substantiating the veteran's claims of service connection for 
a left eye disorder, a low back disorder, asbestosis and a 
left foot disorder.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for left eye disorder, low back disorder, asbestosis and left 
foot disorder.  



III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  


A.	The residuals of frostbite 

The Board notes the service medical records are devoid of 
complaints or findings referable to a frostbite injury.  
Further, the veteran has not presented any medical evidence 
of any current disability related thereto.  

As noted, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disorders.  To date, the veteran has not provided any 
competent evidence linking the claimed disorders to any event 
or incident of his period of active service; thus, there 
exists no reasonable possibility that a VA examination would 
result in findings favorable to the veteran's claims.  
Accordingly, the Board finds that an examination with 
opinions is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this regard, the Board notes McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in which the Court addressed the four 
elements that must be considered in determining whether a VA 
medical examination must be provided as required by 
38 U.S.C.A. § 5103A.  

Currently, the only evidence of record supporting the claim 
is the hearing testimony received in the January 2007 Board 
hearing.  However, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or competent opinion as to medical causation.  

Accordingly, any lay opinion cannot constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
claim of service connection for the claimed residuals of 
frostbite of the extremities.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


B.	Residuals of a head injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (2006).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

The veteran has notified the Board that he wished to withdraw 
his appeal as to the claim of service connection for the 
residuals of a head injury during his hearing in January 2007 
before a final decision could have promulgated.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to this matter.  

Accordingly, given this action by the veteran, the Board does 
not have jurisdiction to review the appeal further as to this 
issue.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for hearing loss, the appeal 
to this extent is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a left eye disorder, a low 
back disorder, asbestosis and a left foot disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.   

Service connection for the claimed residuals of frostbite to 
the upper extremities is denied.  

Service connection for the claimed residuals of frostbite to 
the lower extremities is denied.  

The appeal as to the claim of service connection for 
residuals of a head injury is dismissed.  



REMAND

Given the veteran's recent hearing testimony, the Board finds 
that further development is required as to certain of matters 
on appeal.  

During service, the veteran was seen for complaints of left 
eye problems in May 1992, July 1992 and April 1994.  The 
veteran was also seen with complaints of back pain in October 
1991.  Further, the veteran was seen for treatment for a left 
foot injury in March 1991.  

Additionally, the veteran testified to being exposed to 
asbestos when he was stationed in Germany during the removal 
of asbestos from the barracks.  As a result, he reported 
having current breathing problems, described as a constant 
shortness of breath.  

The Board also notes the veteran's testimony of suffering an 
injury to the right leg in the field while he was stationed 
at Fort Campbell.  He reported having a scar or hole in the 
back of the thigh on his right leg.  

The veteran has not been afforded a VA examination to date to 
ascertain the nature, extent, and etiology of his claimed 
left eye disorder, low back disorder, asbestosis and left 
foot disorder.  In this regard, the Board notes McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in which the United States 
Court of Appeals for Veterans Claims (Court) addressed the 
four elements that must be considered in determining whether 
a VA medical examination must be provided as required by 
38 U.S.C.A. § 5103A.  

The veteran was previously scheduled for an examination to 
address these claimed disabilities.  He failed to report for 
the scheduled examinations without explanation.  

The Board is of the opinion that the veteran should be 
scheduled for another examination to determine the etiology 
of these claimed disorders as required under 38 U.S.C.A. 
§ 5103A(d).  The Board reminds the veteran; however, as 
noted, that the duty to assist is not always a one-way 
street.  A veteran seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, at 193 (1991).  

Accordingly, if the veteran's fails to cooperate with the 
VA's efforts to assist him by failing to report for the new 
examinations without explanation, no further effort will be 
expended to assist him in this regard and his claims will be 
evaluated on the evidence of record.  See 38 C.F.R. § 3.655 
(2006).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed left 
eye, low back, left foot, right leg, and 
asbestosis disorders since service.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously un-identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claim.  

2.  The veteran should be afforded VA 
examinations to determine the nature, 
extent and likely etiology of the claimed 
left eye disorder, low back disorder, 
left foot disorder, right leg disorder 
and asbestosis.  The veteran's claims 
file must be made available to the 
examiner for review in conjunction with 
the evaluation.  All studies deemed 
necessary should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current disability of the 
left eye, low back, left foot, right leg 
or lungs that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had their clinical onset 
during his period of active service.  A 
complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for a claimed left 
eye, low back, left foot, right leg, and 
asbestosis disorders should be 
readjudicated.  If the determination 
remains adverse to the veteran, he should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


